Argued March 2, 1925.
This case arises on the application of the Poor Directors of the Gibson Poor District for the removal of Cora Estelle, a pauper, from Lenox Township, Susquehanna County, to Benton Township, Lackawanna County. The subject of the inquiry was married in July, 1904, to Frank Estelle, and lived with him until June, 1913, on a farm owned and managed by her husband in Benton Township. At the time last named, she left her husband and returned to her former home. In 1920, she instituted a proceeding in divorce in Susquehanna County alleging in the libel that her husband had deserted her. The case was so proceeded with that a final decree was entered in her favor March 27, 1922. In compliance with an order of the Court of Quarter Sessions of Lackawanna County, the husband paid for the support of his wife and their child the sum of $25 a month until the divorce was granted. In October, 1922, Mrs. Estelle became insane and was a charge on the Gibson Township Poor District. It appearing that she was married and lived with Frank Estelle in Benton Township, her settlement was established in that district, as provided by the 10th section of the Act of June 13, 1836, P.L. 539, which enacts that "every married woman shall be deemed, during coverture, and after her husband's death, to be settled in the place where he was last settled" and when so established such settlement must be presumed to have continued until lawfully changed. It was therefore the burden of the appellant to show that Mrs. Estelle had acquired a settlement in Gibson Township. This it undertook to do by offering the record of the divorce proceeding, not including, however, the testimony taken in that case. This offer might well have been *Page 380 
refused by the court as it did not show, nor tend to show, that Mrs. Estelle had met any of the requirements imposed by the Act of 1836 as a condition precedent to acquiring a settlement. The only part of the record having any relation to the defendant's domicile is the allegation in the libel that she had resided in the Commonwealth of Pennsylvania for the period of one whole year and upwards previous to the filing of her petition. This is a compliance with the Act of 1815 necessary to give the court jurisdiction of a libel for divorce, but it throws no light on the subject of the settlement of the petitioner under the poor laws of the State. It was not necessary that the petitioner live in the county in which the libel was filed for a year preceding the instituting of the suit. The act only requires that she be a resident of the county. "Residence" in the county is not the equivalent of a settlement necessary to establish the liability of a poor district for the support of a pauper. The Act of June 13, 1836, and the Act of May 1, 1909, P.L. 307, relating to indigent persons attacked by infectious or contagious diseases prescribe the manner in which an indigent person may acquire a settlement and thereby become a charge on the poor district. No other evidence was offered by the appellant to show that Mrs. Estelle had so changed her resdence as to acquire the settlement necessary to charge the appellee for her support.
It is urged by the appellant that the decree in divorce shows conclusively that Frank Estelle deserted his wife and that therefore she had the standing of a feme sole trader an incident to which status was the right to acquire a settlement apart from her husband. It is unnecessary however to consider that view of the case for we find nothing on the record to show that Mrs. Estelle did any act which brought her case within the requirements of the poor laws relating to settlement. It follows that the order of the court of quarter sessions must be affirmed. The appeal is dismissed at the cost of the appellant. *Page 381